Citation Nr: 1515779	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a cervical spine disability, thoracolumbar spine disability, and right knee disability.  The rating decision also denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In August 2010, the Veteran submitted a notice of disagreement with the denial of service connection of the thoracolumbar spine and right knee disabilities and the denial of entitlement to a TDIU.  A statement of the case (SOC) was issued in December 2012.  In February 2013, the Veteran submitted a VA Form 9, substantive appeal, which perfected his appeal as to the issue of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  He did not indicate that he wanted to continue his appeal for service connection for the right knee or TDIU.  In March 2013, the Veteran's representative submitted argument addressing the thoracolumbar spine, knee, and TDIU.  However, the appellate brief was received more than one year after the issuance of the rating decision and more than 60 days after the issuance of the SOC; therefore, the document is not a timely VA Form 9, substantive appeal as to the issues of service connection for a right knee disability and TDIU.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2014).  As such, the only issue before the Board is entitlement to service connection for a thoracolumbar spine disability.

Since the Veteran's representative raised the issues of entitlement to service connection for a right knee disability and to a TDIU in the March 2013 appellate brief, the Board finds that the appellate brief constitutes a new claim for these issues and that they must be considered by the RO in the first instance.  Accordingly, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's thoracolumbar spine disability is likely secondary to his service-connected pes planus.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting service connection for a thoracolumbar spine disability as secondary to service-connected bilateral pes planus. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a thoracolumbar spine disability as secondary to his service connected pes planus.  The Veteran was afforded a VA examination in July 2009.  The examiner, a physician assistant, opined that it is well known that flat feet are a debilitating condition that can cause misalignment to the upper streams of the body structure.  Therefore, the examiner concluded that it is at least as likely as not that his spine disability is secondary to his bilateral pes planus.  Another VA examination was conducted in September 2009.  The examiner was the same examiner that conducted the July 2009 examination.  She opined that is was not as likely as not that the spine disability was due to the bilateral pes planus.  She indicated that the Veteran had complained of having back pain for many months and denied any trauma.  However, she observed that in an August 2009 VA treatment record, the provider indicated that the Veteran reported an inciting event where he sneezed and felt something pop.  Accordingly, she found that his degenerative changes were part of the normal aging process and not related to his service-connected flat feet.
The Board reviewed the August 2009 VA treatment record referenced in the September 2009 examination report and notes that the Veteran reported a history of low back pain.  However, he stated that he was seen four days prior in the emergency room for acute pain that occurred when he sneezed and something popped.  Thus, while the September 2009 examiner cited to this record, her interpretation of the information appears to be incorrect.  The treatment record clearly indicates that the sneeze and pop exacerbated pre-existing pain.  As such, the Board finds the September 2009 VA examination report of lesser probative value.  Even so, with one positive and one negative opinion, the evidence would still favor the Veteran as VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In this case, reasonable doubt is resolved in favor of the Veteran.  Service connection for a thoracolumbar spine disability is granted.


ORDER

Service connection for a thoracolumbar spine disability secondary to pes planus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


